MOORE, Chief Justice.
The petition for the writ of certiorari is denied. In denying the Healys’ petition, this Court does not wish to be understood as approving or disapproving the holding by the Court of Civil Appeals to the effect that the Healys’ “procedural default” in pursuing their claim against the estate of the underinsured motorist “prevented the Healys’ recovery” against the underin-sured-motorist insurance carrier itself. See State Farm Fire & Cas. Co. v. Griffin, 51 Ala.App. 426, 286 So.2d 302 (1973); and State Farm Fire & Cas. Co. v. Lambert, 291 Ala. 645, 285 So.2d 917 (1973). In petitioning this Court, the Healys did not seek review of the holding in favor of the underinsured-motorist insurance carrier.
WRIT DENIED.
HOUSTON, SEE, LYONS, HARWOOD, WOODALL, and STUART, JJ., concur.
JOHNSTONE, J., concurs specially.